787 N.W.2d 540 (2010)
Eric M. MADSON, Respondent,
v.
MINNEAPOLIS POLICE DEPARTMENT, City of Minneapolis, Self-Insured, Relator.
No. A10-897.
Supreme Court of Minnesota.
August 25, 2010.
Mark F. Gaughan, Caroline Bell Beckman, Erickson, Bell, Beckman & Quinn, PA, Roseville, MN, for respondent.
Thomas J. Miller, Minneapolis City Attorney's Office, Minneapolis, MN, for relator.
Considered and decided by the court without oral argument.

ORDER
Based upon all the files, records and proceedings herein,
IT IS HEREBY ORDERED that the decision of the Workers' Compensation Court of Appeals filed April 20, 2010, be, and the same is, affirmed without opinion. See Hoff v. Kempton, 317 N.W.2d 361, 366 (Minn.1982) (explaining that "[s]ummary affirmances have no precedential value because they do not commit the court to any particular point of view," doing no more than establishing the law of the case).
Employee is awarded $1,200 in attorney fees.
BY THE COURT:
  /s/Paul H. Anderson
  Associate Justice